Vacated and Remanded and Memorandum Opinion filed May 8, 2008







Vacated
and Remanded and Memorandum Opinion filed May 8, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00848-CV
____________
 
THOMAS HAYES, IV,
Appellant
 
V.
 
COMMISSION FOR LAWYER DISCIPLINE, Appellee
 

 
On Appeal from the 281st District
Court
Harris County, Texas
Trial Court Cause No.
2006-15324
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed September 10,
2007.
On April
9, 2008,  the parties filed a joint motion to set aside or vacate the
judgment and remand the cause to the trial court for rendition of judgment in
accordance with the parties= settlement agreement.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
we vacate the judgment signed September 10, 2007, and we remand the cause to
the trial court for rendition of judgment in accordance with the parties= agreement.




PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 8,
2008.
Panel consists of Justices Yates, Anderson, and Brown.